IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WALTER E. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2186

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 6, 2015.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Walter E. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.